PER CURIAM.
Mark Middleton appeals his convictions for armed robbery, armed kidnapping, sexual battery, and two firearm-related charges. We think the trial court’s rulings regarding the scope of the hearsay exception for statements made for purposes of medical diagnosis or treatment, see § 90.803(4), Fla. Stat. (1997), were within discretion. If there was any error — and we see none — it was entirely harmless given that the victim testified to the same information.
The consecutive mandatory minimum firearm sentences were permissible given that defendant-appellant Middleton first committed an armed robbery on the victim at a bus stop, and then compelled the victim to walk with him to a more secluded location, where he committed two sexual batteries at gunpoint. See Murray v. State, 491 So.2d 1120 (Fla.1986).
Affirmed.